Exhibit Financial Statements For the year ended December 31, 2008 Auditors’ Report To the Shareholders of OPTI Canada Inc.: We have audited the balance sheets of OPTI Canada Inc. as at December 31, 2008 and 2007 and the statement of loss, comprehensive loss and deficit and cash flows for each of the years in the two year period ended December 31, 2008. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards. Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these financial statements present fairly, in all material respects, the financial position of the Company as at December 31, 2008 and 2007 and the results of its operations and its cash flows for each of the years in the two year period ended December 31, 2008 in accordance with Canadian generally accepted accounting principles. Chartered Accountants Calgary, Alberta Canada February 24, 2009 “PricewaterhouseCoopers” refers to PricewaterhouseCoopers LLP, an Ontario limited liability partnership, or, as the context requires, the PricewaterhouseCoopers global network or other member firms of the network, each of which is a separate and independent legal entity. 2008 Balance Sheets As at December 31 (amounts in thousands of dollars) 2008 2007 ASSETS Current Cash and cash equivalents (note 2c) $ 217,145 $ 310,504 Accounts and other receivables 22,807 13,495 Commodity contracts (note 3) 78,003 - Future income taxes (note 6) 2,709 - Interest reserve account (note 2j) - 137,328 320,664 461,327 Property, plant and equipment (note 4) 4,160,901 3,373,908 Future income taxes (note 6) 44,417 2,153 Other long-term assets (note 9c) 31,679 - $ 4,557,661 $ 3,837,388 LIABILITIES Current Accounts payable and accrued liabilities $ 199,907 $ 190,723 Short-term debt (note 5) 145,500 - 345,407 190,723 Long-term debt (note 5) 2,618,000 1,734,775 Obligation under capital lease (note 11b) 30,195 29,600 Other long-term liabilities (note 7) 7,937 66,677 3,001,539 2,021,775 SHAREHOLDERS’ EQUITY (note 8) Capital stock 1,847,461 1,837,253 Warrants - 15,686 Contributed surplus 31,080 11,897 Deficit (322,419 ) (49,223 ) 1,556,122 1,815,613 $ 4,557,661 $ 3,837,388 Commitments (note 11) Subsequent events (note 14) See accompanying notes to the financial statements Signed “Sid W. Dykstra” Signed “Robert G. Puchniak” Director Director February 24, 2009 OPTI
